Citation Nr: 0412717	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  02-19 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for residuals of fracture of the right tibia and 
fibula with degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith 


INTRODUCTION

The veteran served on active duty from June 1973 to May 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, 
Texas, which continued the 30 percent evaluation for 
residuals of fracture of the right tibia and fibula with 
degenerative changes.  The veteran's claim for an increased 
rating for that condition resulted in the assignment of a 10 
percent rating for residuals of scars of the right iliac 
crest, bone graft site.  The RO continued the 10 percent 
rating for tender scars of the right lower leg and the 
noncompensable rating for residual scar of the left thigh, 
skin graft site.  

Following additional private and VA examinations, the RO, in 
an April 2003 rating decision, granted service connection for 
degenerative joint disease (DJD) with meniscal tear of the 
right knee as well instability of the right knee and assigned 
a separate 10 percent rating for each.  

The issue is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


REMAND

In the April 2003 VA examination, the VA examiner noted that 
the veteran had difficulty with his right ankle as a result 
of the service injury.  This is an informal claim for service 
connection for a right ankle disorder.  

Additionally, as set forth above, the RO, during the course 
of the appeal, granted service connection for right knee 
disabilities.  The Board observes that the criteria for a 30 
percent evaluation for residuals of fracture of the right 
tibia and fibula with degenerative changes include impairment 
with marked knee or ankle disability and that a 40 percent 
evaluation requires impairment of the tibia and fibula with 
nonunion of, with loose motion, requiring brace. Given the 
findings of the most recent examination, it appears that 
these issues are inextricably intertwined.    

VA's duty to assist the veteran includes obtaining a medical 
examination or obtain a medical opinion when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4) (2003).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.

2.  The VBA AMC should afford the veteran 
an orthopedic examination to determine 
the nature and extent of the veteran's 
residuals of fracture of the right tibia 
and fibula.  The veteran's claims folder 
should be made available to the examiner, 
and the examiner is requested to review 
the claims folder in conjunction with the 
examination.   The examiner should 
address the evidence of pain, weakened 
movement, excess fatigability or 
incoordination, and determine the level 
of associated functional loss in light of 
38 C.F.R. § 4.40 (2003), as set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
All special studies and tests should be 
performed.  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
note any interference in employment.  The 
examiner should attempt to delineate the 
separate effects of the different 
disabilities affecting the lower right 
extremities.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

3.  Inasmuch as the issue of service 
connection for a right ankle disorder is 
deemed to be "inextricably intertwined" 
with the issue of increased evaluation 
for residuals of fracture of the right 
tibia and fibula, the RO should take 
appropriate adjudicative action, and 
provide the veteran and representative, 
notice of the determination and the right 
to appeal.  If a timely notice of 
disagreement is filed, the veteran and 
representative, if any, should be 
furnished with a statement of the case 
and given time to respond thereto.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



		
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





